         Case 1:20-cv-08975-MKV Document 28 Filed 04/06/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC #:
 TRAVELERS INDEMNITY COMPANY, as                                  DATE FILED: 4/6/2021
 subrogor of Cheryl Importing Co., Ltd,

                           Plaintiff,                           1:20-cv-8975 (MKV)
                    -against-
                                                                      ORDER
 CAVA CONSTRUCTION CO. INC. et al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a joint proposed Case Management Plan indicating that all

parties consent to conducting all further proceedings before a magistrate judge. If the parties

wish to proceed before the designated magistrate judge, the parties shall promptly file the

appropriate consent form, which is available at https://www.nysd.uscourts.gov/forms/consent-

proceed-us-magistrate-judge.

SO ORDERED.
                                                     _________________________________
Date: April 6, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
